[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This matter was assigned for trial on March 15, 1995 at 10:00 a.m. before the undersigned.
When the defendant, appearing pro se, had not appeared by 10:15 a.m., a default was entered for failure to appear for trial. The matter then proceeded as a hearing in damages.
The Court heard the testimony of the plaintiff who submitted his medical bills and medical reports. Evidence as to the lien of the intervening plaintiff, the Town of Wallingford, was also presented.
The Court concludes that the plaintiff was in the performance of his duties as a police officer for the Town of Wallingford when he was willfully and violently assaulted by the defendant. There was no provocation for the assault which caused the plaintiff to expend sums for medical care and treatment, to lose five days work, and left him with a 5% permanent disability of the cervical spine. The Town of Wallingford has a valid lien for the sums it expended to its employee in accordance with the workers compensation laws of this state, as follows:
Medical bills and prescriptions         $ 648.96 CT Page 2279 One day's wages paid to plaintiff         152.00 5% permanency award                     4,814.50 ---------- Total lien                             $5,615.46
The plaintiff is awarded $647.20 for four days work lost and $12,000 for the 5% permanent disability.
Judgment may therefore enter for the plaintiff to recover of the defendant $18,362.46, with the compensation lien representing $5615.46 of said sum as set forth above.
The plaintiff is entitled to his taxable costs.
Anthony V. DeMayo, State Trial Referee